Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-44 were originally filed November 10, 2020.
	The preliminary amendment received November 10, 2020 canceled claims 1-19 and 21 and amended claims 23-40, 43, and 44.
	Claims 20 and 22-44 are currently pending.
	Claims 22, 23, 28, 29, 35, 37, 39, and 40 are currently under consideration.
Election/Restrictions
Applicant’s election without traverse of Group II (claims 22-40) in the reply filed on January 13, 2022 is acknowledged.

Claims 20 and 41-44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected product and a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 13, 2022.

Applicant’s election of oral administration, a human subject with diabetes, the homodimer as the sole active ingredient, and 0.1-10 mg/dose in the reply filed on January 13, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
without traverse in the reply filed on January 13, 2022. Please note: applicant elected subgenus instead of species for A, C, and D. Therefore, the subgenus was searched.
Priority
The present application is a CON of 15/527,904 filed May 18, 2017 which is a 371 (National Stage) of PCT/EP2015/076712 filed November 16, 2015 which claims foreign priority to UK 1420445.7 filed November 18, 2014.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 10, 2020 is being considered by the examiner.
Drawings
No drawings are present.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. See page 26, line 19.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 39 and 40 are improper use claims. See MPEP § 2173.05(q). An active, positive method step is required (e.g. the administering step is administering to a mammalian subject with hyperinsulinaemia…) or language limiting the method of claim 22 (e.g. wherein the mammalian subject has hyperinsulinaemia…) is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 22, 23, 28, 29, 35, 37, 39, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matossian-Rogers U.S. Patent Application Publication 2009/0304577 published December 10, 2009.
For present claims 22, 23, 28, 29, 35, 37, 39, and 40, Matossian-Rogers teaches methods of treating humans with hyperinsulinemia, hyperglucagonemia, glucose, tolerance, insulin resistance, and/or diabetes with homodimers of SEQ ID NO: 161 (CQQYNSYPLT; 100% identity to present SEQ ID NO: 1) via oral administration at dosages of 0.0001 mg/kg to 50 mg/kg wherein the homodimers are made via forming disulfide bonds between cysteines (please refer to the entire specification particularly paragraphs 25, 26, 101-104, 111-118, 266-270, 273-275; Example 6; claims 13, 22, 25-27). Matossian-Rogers also teaches SEQ ID NOs: 16, 36, 66, and 150 (QQYNSYPLT) wherein modifications of cysteines at the N-terminus can be utilized to make homodimers which can also be utilized in methods of treating humans with hyperinsulinemia, hyperglucagonemia, glucose, tolerance, insulin resistance, and/or diabetes (please refer to the entire specification particularly Figure 12E; paragraphs 3, 9, 10, 20, 22, 23, 25-31, 37, 50, 51, 57, 101-104, 111-118, 266-270, 273-275; Examples 2 and 6; claims 9-13, 22, 25-27).
Therefore, the teachings of Matossian-Rogers anticipate the presently claimed method.

Claims 22, 23, 28, 29, 35, 37, 39, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matossian-Rogers EP 2 594 591 A2.
For present claims 22, 23, 28, 29, 35, 37, 39, and 40, Matossian-Rogers teaches methods of treating humans with hyperinsulinemia, hyperglucagonemia, glucose, tolerance, insulin resistance, and/or diabetes with homodimers of SEQ ID NO: 161 (CQQYNSYPLT; 100% identity to present SEQ ID NO: 1) via oral administration at dosages of 0.0001 mg/kg to 50 
Therefore, the teachings of Matossian-Rogers anticipate the presently claimed method.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 22, 23, 28, 29, 35, 37, 39, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 10, 21-25, and 27-29 of U.S. Patent No. 9,243,062 in view of Matossian-Rogers U.S. Patent Application Publication 2009/0304577 published December 10, 2009.
U.S. Patent No. 9,243,062 claims homodimers of SEQ ID NO: 16 (QQYNSYPLT) linked together with cysteines at the N-terminus and homodimers of SEQ ID NO: 161 (CQQYNSYPLT) and pharmaceutical compositions thereof.
For present claims 22, 23, 28, 29, 35, 37, 39, and 40, Matossian-Rogers teaches methods of treating humans with hyperinsulinemia, hyperglucagonemia, glucose, tolerance, insulin resistance, and/or diabetes with homodimers of SEQ ID NO: 161 (CQQYNSYPLT; 100% 
The claims would have been obvious because a particular known technique (orally administering homodimers of CQQYNSYPLT to humans with hyperinsulinemia, hyperglucagonemia, glucose, tolerance, insulin resistance, and/or diabetes) was recognized as part of the ordinary capabilities of one skilled in the art. The claims would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense”. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Parkash et al., 2011, Fast disintegrating tablets: Opportunity in drug delivery system, J Adv Pharm Technol Res, 2(4): 223-235.
-glutamic acid) nanoparticles for oral insulin delivery, Biomaterials, 31: 3384-3394.
Peppas et al., 2004, Hydrogels for oral delivery of therapeutic proteins, Expert Opinion on Biological Therapy, 4(6): 881-887. 
Morishita et al., 2006, Is the oral route possible for peptide and protein drug delivery?, Drug Discovery Today, 11(19/20): 905-910.
Li et al., 2012, Oral delivery of peptides and proteins using lipid-based drug delivery systems, Expert Opinion on Drug Delivery, 9(10): 1289-1304.

Additional art
Muheem et al., 2016, A review on the strategies for oral delivery of proteins and peptides and their clinical perspectives, Saudi Pharmaceutical Journal, 24: 413-428.
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AMBER D STEELE/Primary Examiner, Art Unit 1658